IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 12, 2008

                                     No. 06-51286                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JOSE LUIS FAVELA-GONZALEZ

                                                  Defendant-Appellant



                     Appeal from the United States District Court
                          for the Western District of Texas
                                     (04-CR-459)


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Luis Favela-Gonzalez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California,1 asserting that there are no nonfrivolous issues on appeal. Favela-
Gonzalez has not filed a response.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           386 U.S. 738 (1967).
                                       No. 06-51286

      Counsel’s brief has satisfied Anders’ requirements sufficiently to trigger
our obligation to examine the record.2 Our independent review of the record and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED.3




      2
          See U.S. v. Acquaye, 452 F.3d 380, 381 (5th Cir. 2006).
      3
          See 5TH CIR. R. 42.2.

                                              2